Citation Nr: 0716684	
Decision Date: 06/06/07    Archive Date: 06/18/07

DOCKET NO.  04-09 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for cervical spondylosis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Smith, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1967 to 
November 1969.

The veteran's claim comes before the Board of Veterans' 
Appeals (Board) on appeal from a September 2003 rating 
decision of the Department of Veterans Affairs' (VA) Regional 
Office (RO) in Montgomery, Alabama, that denied the benefit 
sought on appeal.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran seeks service connection for cervical 
spondylosis.  The matter must be remanded based on an April 
2007 brief filed by the veteran's representative.  The 
representative argues that the veteran's cervical spondylosis 
is secondary to lumbosacral strain.  Service connection has 
been denied for lumbosacral strain, but the representative 
argues that the denial constituted clear and unmistakable 
error, based on particular errors allegedly committed by a VA 
examiner during an examination in August 1970.  This issue is 
inextricably intertwined with the issue on appeal and must be 
developed by the RO before the veteran's claim can be 
adjudicated.  See Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991) (two issues are "inextricably intertwined" when they 
are so closely tied together that a final Board decision 
cannot be rendered unless both issues have been considered).

A review of the file also reveals there are private medical 
records to obtain.  In May 2003 the veteran filed VA Form 21-
4142 and identified Donovan Kendrick, M.D., as a physician 
who has treated him for his back condition.  In June 2003 the 
RO attempted to obtain records from Dr. Kendrick but the 
request was returned as undeliverable.  No further attempts 
to secure these records were made.  While a single report of 
August 2001 from Dr. Kendrick is contained in the file, the 
veteran's VA Form 21-4142 indicates records exist from April 
2001.  38 C.F.R. § 3.159(c)(1) defines reasonable efforts in 
obtaining records outside the custody of the federal 
government as "an initial request for the records, and, if 
the records are not received, at least one follow-up 
request."  VA must again attempt to obtain these records.  
Moreover, throughout the medical record are references to a 
1989 cervical spine fusion surgery; records reflecting this 
surgery have not been associated with the file.  These 
records should be obtained as well.

Further, during the pendency of this appeal the Court issued 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), which requires 
that notice be provided concerning the evaluation or the 
effective date that could be assigned should service 
connection be granted, Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Complaint notice is required in this regard.  

Accordingly, the case is REMANDED for the following action:

1. The RO should send the veteran a 
corrective VCAA notice under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claims on appeal, 
as outlined by the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  The 
letter should request that the veteran 
provide any additional argument with 
respect to the newly raised issue of CUE 
in the September 1970 rating decision.

2.  Develop and adjudicate the issue of 
whether clear and unmistakable error in 
the rating decision of September 25, 1970 
with regard to the veteran's claim for 
service connection for a lumbosacral 
strain.  If, and only if, clear and 
unmistakable error is found with regard 
to the lumbosacral strain issue, develop 
and adjudicate the issue of service 
connection for a cervical spine 
condition, both directly and as secondary 
to the lumbosacral strain.

3.  Contact the veteran and request that 
he provide authorization forms necessary 
to allow the RO to obtain his private 
treatment records, to include records 
from all treatment provided by Donovan 
Kendrick, M.D., the 1989 cervical spine 
fusion surgery, and any other private 
treatment he has received since discharge 
related to this claim.  Thereafter, the 
RO should attempt to obtain those 
records.  Do not associate duplicate 
records with the file.

After all of the above actions have been completed, a 
corrective notice and assistance letter has been issued, and 
the veteran has been given adequate time to respond, 
readjudicate his claim.  If the claim remains denied, issue 
to the veteran a supplemental statement of the case, and 
afford the appropriate period of time within which to respond 
thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
MARJORIE A. AUER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

